Exhibit 10.2

 

[Date]

[Name] 


Dear [__________]:

We are pleased that you have agreed to serve as [__________] of Avnet, Inc. (the
“Company”).    This letter agreement (this “Letter Agreement”) sets forth the
terms and conditions of your employment as an officer (“Officer”) of the
Company.

1.Position and Term.  On and after the date hereof,  you shall serve as
[__________] of the Company.  Except with respect to the restrictive covenants
set forth in Annex A attached hereto, this Letter Agreement may be cancelled by
either party upon written notice at any time.  The period for which you will
serve as [__________] of the Company is referred to herein as the “Term.” 

2.Base Salary.  During the Term, you will be paid a base salary of at least
[$______] per annum.  The base salary will be paid in accordance with the
Company’s standard payroll procedures.

3.Bonus.  The target amount for your annual cash incentive shall be no less than
[____%] of your base salary.  Any bonus will be determined based upon the
achievement of specific financial and strategic targets in the sole discretion
of the Compensation Committee of the Board.

4.Equity Grants.  In fiscal year 20[__], you will be granted an equity award
with a value of [$______], as determined by the Compensation Committee.    The
form of the award (e.g., a mix of performance share units, stock options and
restricted stock units) will be determined by the Compensation Committee in its
sole discretion. The award will be subject to the terms of the Company’s equity
incentive plan and standard grant agreements and vesting schedule.

5.Employee Benefits.  You will be eligible to participate in the Company’s
employee benefit plans on the same basis as other senior executives, in
accordance with the terms of such plans as they may be amended from
time-to-time.   

6.Severance.  If the Company terminates your employment without Cause, you will
receive a lump sum payment equal to your base annual salary and your target
bonus for the year in which the termination occurs.  For purposes hereof,
“Cause” includes, but is not limited to, your gross misconduct, breach of any
material term of this Letter Agreement, willful breach, habitual neglect or
wanton disregard of your duties, or conviction of any criminal act.

7.Restrictive Covenants.   You agree to the restrictive covenants set forth in
Annex A, which is attached hereto and incorporated herein by reference. 

 



1

--------------------------------------------------------------------------------

 



8.Tax Withholding.  All amounts payable to you by the Company are subject to all
applicable tax withholdings.  In addition, you acknowledge that this Letter
Agreement  shall be interpreted consistent with the intent to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
such that there are no adverse tax consequences, interest, or penalties as a
result of any amount paid or payable pursuant to this Letter Agreement. 

9.Recoupment.    Any incentive or bonus payment made to you shall be subject to
the terms and conditions of the Company’s recoupment or clawback policy, as in
effect and amended from time to time, including disgorgement or repayment to the
extent required by such policy.

10.Entire Agreement/Governing Law.  This Letter Agreement supersedes and
replaces any prior agreements, representations or understandings (whether
written, oral, implied or otherwise) between you and the Company and constitutes
the complete agreement between you and the Company regarding your position as
General Counsel.   This Letter Agreement shall be construed, interpreted and
governed by the law of the State of Arizona, without giving effect to principles
regarding conflict of laws.

11.Counterparts.  This Letter Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

12.Headings.  Headings in this Letter Agreement are for reference only and shall
not be deemed to have any substantive effect.

[Remainder of page intentionally left blank; signature page follows.]





2

--------------------------------------------------------------------------------

 



We are very excited to have you in a leadership role during this exciting time
for the Company.  Please confirm your agreement to the terms specified in this
Letter Agreement by signing below.

Sincerely,

 

 

 

By:  _______________________

 

 

AGREED AND ACKNOWLEDGED:

_______________________


 





3

--------------------------------------------------------------------------------

 



Annex A

Restrictive Covenants

 

The Officer acknowledges and recognizes (i) his possession of Confidential
Information (as defined in Section (b), below), (ii) the highly competitive
nature of the business of the Company and its affiliates and subsidiaries, which
is worldwide in scope, and (iii) that reasonable restrictions on the Officer’s
future business endeavors and the Officer’s ability to disclose Confidential
Information are necessary to protect valuable client and customer relationships
of the Company.  Accordingly, in consideration of the premises contained herein,
the Officer agrees to the restrictions set forth in this Annex A.

 

a. Non-Competition.  The Officer agrees that during the Term and for one (1)
year thereafter, he shall not, either individually or as an officer, director,
stockholder, member, partner, agent, employee, consultant, principal, or
committee-member of another business firm or sole proprietorship, (i) engage in,
or be connected in any manner with, any business operating anywhere in the world
that is in direct or indirect competition with any active business of the
Company or any of its affiliates or subsidiaries, or any planned business of the
Company or any of its affiliates or subsidiaries of which the Officer is aware
(each a “Competitive Business”); (ii) be employed by an entity or person that
controls a Competitive Business; or (iii) directly or indirectly solicit any
customer or client of the Company or any of its affiliates or subsidiaries;
provided, however, that the restrictions set forth in this Section (a) shall not
prohibit the Officer from being a passive shareholder of a public company if the
Officer owns less than one percent (1%) of such company.

b. Confidential Information.  The Officer agrees that he shall not, at any time
during the Term or thereafter, disclose to another, or use for any purpose other
than performing his duties and responsibilities under this Letter Agreement, any
Confidential Information.  For purposes of this Letter Agreement, Confidential
Information includes all trade secrets and confidential information of the
Company and its affiliates and subsidiaries including, but not limited to, the
Company’s unique business methods, processes, operating techniques and
“know-how” (all of which have been developed by the Company or its affiliates
and subsidiaries through substantial effort and investment), profit and loss
results, market and supplier strategies, customer identity and needs,
information pertaining to employee effectiveness and compensation, inventory
strategy, product costs, gross margins, and other information relating to the
affairs of the Company and its affiliates and subsidiaries that the Officer
shall have acquired during his employment with the Company.

c. Non-Solicitation of Employees.  The Officer agrees that he shall not, at any
time while employed by the Company and for three  (3) years thereafter, directly
or indirectly solicit or induce any of the employees of the Company or any of
its affiliates or subsidiaries to terminate employment with their employer.

 

4

--------------------------------------------------------------------------------